OPINION OF THE COURT
PER CURIAM.
The facts of this case are relatively uncomplicated. Jeffrey Sternberg, an employee of Albert Hochstadt (Defendant/Appellant), desired to rent an automobile. In order to do so, a deposit of $250.00 or use of a credit card in lieu thereof was required by the car rental agency. Hochstadt, having a Master Charge account with Southeast First *234National Bank of Miami, loaned his credit card to Sternberg for the sole and express purpose of identification at the car rental agency. In doing this, a limited agency was created. No other use of the said credit card was authorized. On April 21, 1977, Hochstadt was notified of Sternberg’s attempted misuse of the card; it was at this time that Master Charge was placed on notice that any additional use of said credit card was improper, thereby terminating the aforesaid agency relationship. Thereafter, Sternberg improperly charged, and Master Charge accepted, said charges, using the above credit card. Sometime thereafter, Southeast First National Bank of Miami assigned its cause of action to the Southeast Services, Inc. (Plaintiff/Appellee).
Since the agency relationship was terminated on April 21, 1977, all charges thereafter by Sternberg were at Master Charge’s peril and not the responsibility of the Appellant. (12 C.F.R. Section 226.12(b)).
Reversed with instructions to enter judgment in accordance with this opinion.